Title: From Thomas Jefferson to William Jarvis, 6 July 1805
From: Jefferson, Thomas
To: Jarvis, William


                  
                     Sir 
                     
                     Washington July 6. 05.
                  
                  Since my letters of the 19th. & 20th. of July 1804. I have recieved your favors of Oct. 6. Nov. 14. 25. Dec. 3. 1804. & May 15. 1805. as also some articles of fruits Etc. for which I pray you to accept my acknolegements. the pipe of Arruda wine came also safely to hand, and is indeed of very superior quality. I should be glad to recieve always of exactly the same quality, adhering to the rule of putting no brandy to them. I had been for some time expecting your draught for the amount; but as you mention in your last that when you forward another pipe you will draw for both, I shall hold myself in readiness, and will be glad the wine could come out in autumn, so as to be here before the winter sets in.   It gives me much pleasure to see a hope that Portugal may be able to preserve her neutrality. that a government so just & inoffensive should be forced into a war with which it has nothing to do, shews the most profligate disregard to human rights. it is a great felicity to us, and it secures all our other felicities, that so wide an ocean is spread between us & the lions & tygers of Europe, as enables us to go forward in the path of justice and independance fearing nothing but our creator. the great powers of Europe could do us injury by sea and on our shores. but the spirit of independance in the country at large they can never bend. we are now suffering from privateers on our coast, and are therefore fitting out a naval force to go & force them to keep a reasonable distance from our shores.   Capt. Lewis who has been sent to explore the Missouri to it’s source, & thence to pursue the nearest water communication to the South sea, passed the last winter among the savages 1600. miles up the Missouri. deputies from the great nations in that quarter (2500. miles from hence) are now on their way to visit us. Lewis finds the Indians every where friendly. he will probably get back in 1806. Accept my friendly salutations and assurances of respect
               